Exhibit 10.2

--------------------------------------------------------------------------------

 
REGISTERED




R-1
 
$3,606,720

  
ARTESIAN WATER COMPANY, INC.
GENERAL OBLIGATION NOTE
(NEW CASTLE COUNTY WATER MAIN TRANSMISSION REPLACEMENTS PROJECTS)
SERIES 2011-SRF




Final Maturity Date: July 1, 2032




REGISTERED OWNER:
Delaware Drinking Water State Revolving Fund, Delaware Department of Health &
Social Services, Division of Public Health



PRINCIPAL AMOUNT:
Three Million Six Hundred and Six Thousand Seven Hundred and Twenty Dollars
($3,606,720)



ARTESIAN WATER COMPANY, INC., a corporation of the State of Delaware
(hereinafter referred to as the "Company"), for value received hereby
acknowledges itself indebted and promises to pay to the DELAWARE DRINKING WATER
STATE REVOLVING FUND, or to any other registered owner hereof, the principal sum
of THREE MILLION SIX HUNDRED AND SIX THOUSAND SEVEN HUNDRED AND TWENTY DOLLARS
($3,606,720) or so much thereof as shall actually be advanced to the Company by
the Delaware Drinking Water State Revolving Fund acting by and through Delaware
Department of Health & Social Services, Division of Public Health (the
"Department") pursuant to the Financing Agreement dated as of July 15, 2011 (the
"Financing Agreement") between the Company and the Department.


This Note is being issued in order to provide funds to:  (i) finance the cost of
replacing transmission mains in eight of the Company’s service areas, as more
fully described in Exhibit A to the Financing Agreement (the "Project") and (ii)
pay certain administrative costs and costs of issuing this Note.  Capitalized
terms used herein and not otherwise defined shall have the meaning ascribed to
them in the Financing Agreement.


The Company shall pay to the Department, on the principal amount drawn down and
outstanding hereunder from the date(s) drawn, interest at the rate of 1.700% per
annum and an administrative fee at the rate of 1.700% per annum (collectively,
interest and the administrative fee are referred to herein as "Fee").  Such Fee
shall accrue starting on the date hereof (the "Closing") through the Final
Maturity Date or prepayment in full hereof.  The Company shall pay Fee hereunder
initially on January 1, 2012 and semiannually thereafter on each January 1 and
July 1 (each, a "Payment Date").  The Company shall pay only Fee and no
principal during the period commencing with the Closing through the earlier of
(i) the Payment Date next succeeding the date on which the Project is actually
completed (which, as of the Closing, is projected to be July 31, 2013) and (ii)
July 15, 2013 (which is two years from the Closing).  (The date which is the
earlier of (i) and (ii) is herein referred to as the “Amortization Start
Date”).  After the Amortization Start Date, Fee and principal shall be payable
on the outstanding principal amounts drawn hereunder semiannually, on each
Payment Date, commencing on the Payment Date next succeeding the Amortization
Start Date and continuing on each of the next 39 following Payment Dates, in an
amount sufficient to amortize all principal drawn with substantially equal
semiannual payments of principal and Fee over twenty (20) years.  Once
determined, Payment Dates shall remain the same throughout the term of this
Bond.


If by July 15, 2012, which is one year from the date of Closing, (i) the Company
has not submitted requisition(s), in the manner required by Section 3.2 of the
Financing Agreement, for more than ten percent (10%) of the Project Costs, and
(ii) the Department has not received a copy of each Notice to Proceed, the
Department may in its discretion assess a penalty equal to one percent (1%) of
the Loan Proceeds (the "Penalty").  Such Penalty may be drawn by the Department
from the Loan Proceeds.  It is within the Department’s complete discretion
whether to impose the Penalty based upon its review of affirmative steps taken
by the Company to commence and complete the Project and the totality of the
circumstances surrounding any such delay in requesting disbursement of Loan
Proceeds.


Notwithstanding the foregoing, all unpaid principal and Fee shall be paid in
full on July 1, 2032 (the “Final Maturity Date”).  The Fee hereon shall be
calculated on the basis of a 360-day year and paid for the actual number of days
elapsed.  Both the principal of and Fee on this Note are payable in lawful money
of the United States of America.  Principal and Fee on this Note shall be paid
by check or draft mailed or remitted electronically to the Registered Owner, as
shown on the books and records of the Company, not later than 5:00 p.m. (eastern
time zone) on the Payment Date.


This Note is authorized and issued pursuant to the governing laws of the Company
and the laws of the State of Delaware and resolution(s) adopted by the Company
on June 29, 2011.


At the option of the Company and upon providing prior written notice to the
Registered Owner hereof, as shown on the books and records of the Company, this
Note may be prepaid in whole or in part, without penalty, at any time, and any
prepayment in part of this Note shall be applied to all or a portion of the
principal installments then outstanding as shall be specified by the
Company.  If all or a portion of this Note is called for redemption, it or the
portion so called will cease to bear Fee on the specified redemption date
provided that funds for the payment of the principal amount of the portion of
the Note so called for redemption and the accrued Fee thereon to the redemption
date are on deposit at the place of payment on the redemption date.


It is hereby certified and recited that all conditions, acts, and things
required to exist, be performed or happen, precedent to or in the issuance of
this Note, do exist, have been performed and have happened.  This Note is a
valid and legally binding general obligation of the Company.


This Note may be transferred by the Registered Owner hereof in person or by its
attorney duly authorized in writing.  The Company may deem and treat the
Registered Owner as the absolute owner hereof for the purpose of receiving
payment of, or on account of, the principal hereof and Fee due hereon and for
all other purposes.


The provisions of this Note shall be construed and enforced under the laws of
the State of Delaware.










[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Note to be signed by a duly
authorized officer of the Company and its seal to be impressed hereon and
attested by the manual signature of the Secretary of the Company, and this Note
to be dated July 15, 2011.
 
 

   
ARTESIAN WATER COMPANY, INC.
           
By:
/s/ David B. Spacht
   
 
Name: David B. Spacht
   
 
Title: Chief Financial Officer and Treasurer
         


 

           
/s/ Joseph A. Dinunzio
     
Joseph A. Dinunzio
     
Secretary
         
